The Honorable Jerry Bookout State Senator P.O. Box 415 Jonesboro, AR  72401
Dear Senator Bookout:
This is in response to your request for an opinion regarding firefighter disability benefits.  Specifically, you have asked whether a firefighter who is disabled on the job is considered "retired" after twenty years, or "disability retired", so that he will continue to receive disability benefits.
It is my opinion that a firefighter disabled on the job, who at some point thereafter reaches the twenty year mark after he first began service, if still disabled, is still "disability retired" and should continue to receive disability benefits as opposed to "retirement" benefits.
This conclusion is premised primarily upon the fact that such a firefighter would not be entitled to regular "retirement" benefits since he does not meet the requirements of A.C.A. 24-11-818 (Supp. 1987).  He has not "served" for more than twenty years, the last five of which have been consecutive.  He is receiving disability benefits, and as long as still disabled, will continue to be covered by the provisions of A.C.A. 24-11-819 (Supp. 1987) governing "disability retirement".
It should be noted, however, that this conclusion is also based upon the assumption that the provisions of A.C.A. 24-11-101, et seq., governing "Local Police and Fire Pension Funds" are applicable rather than A.C.A. 24-10-101, et seq., governing the Local Police and Fire Retirement System, which applies to firefighters employed after January 1, 1983, and to firefighters who were not already covered by a relief fund on January 1, 1983. Firefighters covered under this system are subject to the provisions of A.C.A. 24-10-503 which provides for credited service of disability time if the disability will probably not be permanent, and if periodic payments are payable under workers compensation.  If all of the provisions of 24-10-503 are met, it is possible that a disabled firefighter could have his disability time credited so as to give him twenty years of service, thereby rendering him eligible for regular retirement benefits under the new Local Police and Fire Retirement System.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.